Exhibit 10.40

 

This document constitutes part of a prospectus covering securities that have
been registered

under the Securities Act of 1933.

 

STOCK UNIT AGREEMENT

 

THIS AGREEMENT, dated as of                     , 20    , between Lazard Ltd, a
Bermuda exempted company (the “Company”), on behalf of its applicable Affiliate
(as defined under the definitional rules of Section 1(a) below), and
                     (the “Employee”).

 

W I T N E S S E T H

 

In consideration of the mutual promises and covenants made herein and the mutual
benefits to be derived herefrom, the parties hereto agree as follows:

 

1. Grant and Vesting of Stock Units.

 

(a)    Subject to the provisions of this Agreement and to the provisions of the
Company’s 2005 Equity Incentive Plan (the “Plan”) (all capitalized terms used
herein, to the extent not defined, shall have the meaning set forth in the
Plan), the Company, on behalf of its applicable Affiliate, hereby grants to the
Employee, as of                     , 20     (the “Grant Date”),
                     Stock Units (the “Stock Units”), each with respect to one
Share.

 

(b)    Subject to the terms and conditions of this Agreement and to the
provisions of the Plan, the Stock Units shall vest and no longer be subject to
any restriction (such period during which restrictions apply to a Stock Unit is
the “Restriction Period” with respect to such unit) in accordance with the
following schedule: 50% on March 31, 2010 and 50% on March 31, 2011.

 

(c)    In the event that the Employee incurs a Termination of Employment during
the Restriction Period for any reason not set forth in Section 1(d), all
unvested Stock Units shall be forfeited by the Employee effective immediately
upon such Termination of Employment.

 

(d)    In the event that the Employee incurs a Termination of Employment during
the Restriction Period due to the Employee’s Disability or due to a Termination
of Employment by the Company other than for Cause, all Stock Units shall,
subject to Section 1(e), remain outstanding and continue to vest on the vesting
dates set forth in Section 1(b). In the event that the Employee incurs a
Termination of Employment during the Restriction Period due to the Employee’s
death, all Stock Units shall remain outstanding and vest on the first to occur
of (x) the applicable vesting date set forth in Section 1(b) and (y) the 30th
day following such death.

 

(e)    In the event that the Employee violates any of the provisions of Appendix
A, which is incorporated herein by reference, all outstanding vested or unvested
Stock Units shall be forfeited and cancelled.

 

(f)    Notwithstanding the foregoing, in the event of a Change in Control, any
unvested but outstanding Stock Units shall automatically vest; provided that in
the event that such Change in Control does not qualify as an event described in
Section 409A(a)(2)(A)(v) of the Code and the regulations thereunder, such Stock
Units shall not be settled until the originally scheduled vesting date set forth
in Section 1(b) or, if earlier, immediately following any permissible payment
event under Section 409A of the Code and the regulations thereunder (but shall
not be subject to the forfeiture provisions of Section 1(e) following such
Change in Control).

 

2. Settlement of Units.

 

Subject to the proviso of Section 1(f), as soon as practicable after any Stock
Unit has vested and is no longer subject to the Restriction Period, the Company
shall, subject to Section 6, issue one Share to its applicable Affiliate and
cause such Affiliate to deliver to the Employee one or more unlegended,
freely-transferable stock



--------------------------------------------------------------------------------

certificates in respect of such Shares issued upon settlement of the vested
Stock Units. Notwithstanding the foregoing, the Company shall be entitled to
hold the Shares or cash issuable upon settlement of Stock Units that have vested
until the Company shall have received from the Employee a duly executed Form W-9
or W-8, as applicable.

 

3. Nontransferability of the Stock Units.

 

During the Restriction Period and until such time as the Stock Units are
ultimately settled as provided in Section 2 above, the Stock Units shall not be
transferable by the Employee by means of sale, assignment, exchange,
encumbrance, pledge, hedge or otherwise.

 

4. Dividend Equivalents.

 

If the Company declares and pays ordinary quarterly cash dividends on the Common
Stock during the Restriction Period, the Employee shall be credited with
additional Stock Units (determined by dividing the aggregate dividend amount
that would have been paid with respect to the Stock Units if they had been
actual shares of Common Stock by the Fair Market Value of a share of Common
Stock on the dividend payment date), which additional Stock Units shall vest
concurrently with the underlying Stock Units and be treated as Stock Units for
all purposes of this Agreement (it being understood that the provisions of this
sentence shall not apply to any extraordinary dividends or distributions).

 

5. Payment of Transfer Taxes, Fees and Other Expenses.

 

The Company agrees to pay any and all original issue taxes and stock transfer
taxes that may be imposed on the issuance of shares received by an Employee in
connection with the Stock Units, together with any and all other fees and
expenses necessarily incurred by the Company in connection therewith.

 

6. Taxes and Withholding.

 

No later than the date as of which an amount first becomes includible in the
gross income of the Employee for federal, state, local or foreign income tax
purposes with respect to any Stock Units, the Employee shall pay to the Company
or its applicable Affiliate, or make arrangements satisfactory to the Company or
its applicable Affiliate regarding the payment of, any federal, state, local and
foreign taxes that are required by applicable laws and regulations to be
withheld with respect to such amount. The obligations of the Company under this
Agreement shall be conditioned on compliance by the Employee with this Section
6, and the Company or its applicable Affiliate shall, to the extent permitted by
law, have the right to deduct any such taxes from any payment otherwise due to
the Employee, including deducting such amount from the delivery of shares or
cash issued upon settlement of the Stock Units that gives rise to the
withholding requirement.

 

7. Effect of Agreement.

 

Except as otherwise provided hereunder, this Agreement shall be binding upon and
shall inure to the benefit of any successor or successors of the Company. The
invalidity or enforceability of any provision of this Agreement shall not affect
the validity or enforceability of any other provision of this Agreement. Nothing
in this Agreement or the Plan shall confer upon the Employee any right to
continue in the employ of the Company or any of its Affiliates or interfere in
any way with the right of the Company or any such Affiliates to terminate the
Employee’s employment at any time. Until shares of Common Stock are actually
delivered to the Employee upon settlement of the Stock Units, the Employee shall
not have any rights as a stockholder with respect to the Stock Units, except as
specifically provided herein.

 

8. Laws Applicable to Construction; Consent to Jurisdiction.

 

(a)    This Agreement shall be governed by and construed in accordance with the
laws of the State of New York (United States of America), without regard to
principles of conflict of laws which could cause the

 

2



--------------------------------------------------------------------------------

application of the law of any jurisdiction other than the State of New York. In
addition to the terms and conditions set forth in this Agreement and Appendix A,
the Stock Units are subject to the terms and conditions of the Plan, which is
hereby incorporated by reference. By signing this Agreement, the Employee agrees
to and is bound by the Plan and the restrictive covenants set forth in Appendix
A.

 

(b)    Any controversy or claim between the Employee and the Company or its
Affiliates arising out of or relating to or concerning the provisions of this
Agreement or the Plan shall be finally settled by arbitration in New York City
before, and in accordance with the rules then obtaining of, the New York Stock
Exchange, Inc. (the “NYSE”) or, if the NYSE declines to arbitrate the matter,
the American Arbitration Association (the “AAA”) in accordance with the
commercial arbitration rules of the AAA.

 

(c)    The Employee and the Company hereby irrevocably submit to the exclusive
jurisdiction of any state or federal court located in the City of New York over
any suit, action, or proceeding arising out of relating to or concerning this
Agreement or the Plan that is not otherwise required to be arbitrated or
resolved in accordance with the provisions of Section 8(b). This includes any
suit, action or proceeding to compel arbitration or to enforce an arbitration
award. The Employee and the Company acknowledge that the forum designated by
this Section 8(c) has a reasonable relation to this Agreement, and to the
Employee’s relationship to the Company. Notwithstanding the foregoing, nothing
herein shall preclude the Company or the Employee from bringing any action or
proceeding in any other court for the purpose of enforcing the provisions of
Section 8(a) or this Section 8(c). The agreement of the Employee and the Company
as to forum is independent of the law that may be applied in the action, and the
Employee and the Company agree to such forum even if the forum may under
applicable law choose to apply non-forum law. The Employee and the Company
hereby waive, to the fullest extent permitted by applicable law, any objection
which the Employee or the Company now or hereafter may have to personal
jurisdiction or to the laying of venue of any such suit, action or proceeding in
any court referred to in this Section 8(c). The Employee and the Company
undertake not to commence any action arising out of or relating to or concerning
this Agreement in any forum other than a forum described in this Section 8(c),
or, to the extent applicable, Section 8(b). The Employee and the Company agree
that, to the fullest extent permitted by applicable law, a final and
non-appealable judgment in any such suit, action or proceeding in any such court
shall be conclusive and binding upon the Employee and the Company.

 

9. Conflicts and Interpretation.

 

In the event of any conflict between this Agreement and the Plan, the Plan shall
control. In the event of any ambiguity in this Agreement, or any matters as to
which this Agreement is silent, the Plan shall govern including, without
limitation, the provisions thereof pursuant to which the Committee has the
power, among others, to (i) interpret the Plan, (ii) prescribe, amend and
rescind rules and regulations relating to the Plan, and (iii) make all other
determinations deemed necessary or advisable for the administration of the Plan.

 

10. Amendment.

 

This Agreement may not be modified, amended or waived except by an instrument in
writing signed by both parties hereto. The waiver by either party of compliance
with any provision of this Agreement shall not operate or be construed as a
waiver of any other provision of this Agreement, or of any subsequent breach by
such party of a provision of this Agreement.

 

11. Section 409A

 

The Company believes that the Stock Units may constitute “deferred compensation”
within the meaning of Section 409A of the Code, and it is the intention and
belief of the Company that the provisions of this Agreement comply in all
respects with Section 409A of the Code. If the Company determines after the
Grant Date that an amendment to this Agreement is necessary to ensure the
foregoing, it may, notwithstanding Section 10, make such amendment, effective as
of the Grant Date or any later date, without the consent of the Employee
(provided

 

3



--------------------------------------------------------------------------------

that any such amendment shall be narrowly tailored to achieve such compliance
with as limited deviation from the intent of this Agreement as of the date
hereof as is practicable).

 

12. Headings.

 

The headings of paragraphs herein are included solely for convenience of
reference and shall not affect the meaning or interpretation of any of the
provisions of this Agreement.

 

13. Counterparts.

 

This Agreement may be executed in counterparts, which together shall constitute
one and the same original.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, as of the date first above written, the Company has caused
this Agreement to be executed on behalf of its applicable Affiliate by a duly
authorized officer and the Employee has hereunto set the Employee’s hand.

 

LAZARD LTD

By:        

Name:

   

Title:

EMPLOYEE

         

Name:

 

5



--------------------------------------------------------------------------------

Appendix A

 

Restrictive Covenants

 

The Employee acknowledges that grant of the Stock Units pursuant to the Stock
Unit Agreement (the “Agreement”) confers a substantial benefit upon the
Employee, and agrees to the following covenants, which are designed, among other
things, to protect the interests of the Company and its Affiliates
(collectively, the “Firm”) in confidential and proprietary information, trade
secrets, customer and employee relationships, orderly transition of
responsibilities, and other legitimate business interests. Employee acknowledges
that, pursuant to Section 1(e) of the Agreement, all outstanding vested or
unvested Stock Units will be forfeited upon a violation by the Employee of the
following covenants:

 

(a)    Confidential Information.    The Employee shall not at any time (whether
prior to or following the Employee’s Termination of Employment) disclose or use
for the Employee’s own benefit or purposes or the benefit or purposes of any
other person, corporation or other business organization or entity, other than
the Firm, any trade secrets, information, data, or other confidential or
proprietary information relating to the customers, developments, programs, plans
or business and affairs of the Firm, provided that the foregoing shall not apply
to information that is not unique to the Firm or that is generally known to the
industry or the public other than as a result of the Employee’s breach of this
covenant or as required pursuant to an order of a court, governmental agency or
other authorized tribunal (provided that the Employee shall provide the Firm
prior written notice of any such required disclosure). The Employee agrees that
upon the Employee’s Termination of Employment, the Employee or, in the event of
the Employee’s death, the Employee’s heirs or estate at the request of the Firm,
shall return to the Firm immediately all books, papers, plans, information,
letters and other data, and all copies thereof or therefrom, in any way relating
to the business of the Firm. Without limiting the foregoing, the existence of,
and any information concerning, any dispute between the Employee and the Firm
shall be subject to the terms of this Paragraph (a), except that the Employee
may disclose information concerning such dispute to the arbitrator or court that
is considering such dispute, and to the Employee’s legal counsel, spouse or
domestic partner, and tax and financial advisors (provided that such persons
agree not to disclose any such information).

 

(b)    Non-Competition.    The Employee acknowledges and recognizes the highly
competitive nature of the businesses of the Firm. The Employee further
acknowledges that the Employee has been and shall be provided with access to
sensitive and proprietary information about the clients, prospective clients,
knowledge capital and business practices of the Firm, and has been and shall be
provided with the opportunity to develop relationships with clients, prospective
clients, consultants, employees, representatives and other agents of the Firm,
and the Employee further acknowledges that such proprietary information and
relationships are extremely valuable assets in which the Firm has invested and
shall continue to invest substantial time, effort and expense. The Employee
agrees that while employed by the Firm and thereafter until (i) three months
after the Employee’s date of Termination of Employment for any reason other than
a termination by the Firm without Cause or (ii) one month after the date of the
Employee’s Termination of Employment by the Firm without Cause (in either case,
the date of such Termination of Employment, the “Date of Termination,” and such
period, the “Noncompete Restriction Period”), the Employee shall not, directly
or indirectly, on the Employee’s behalf or on behalf of any other person, firm,
corporation, association or other entity, as an employee, director, advisor,
partner, consultant or otherwise, provide services or perform activities for, or
acquire or maintain any ownership interest in, a “Competitive Enterprise.” For
purposes of this Agreement, “Competitive Enterprise” shall mean a business (or
business unit) that (x) engages in any activity or (y) owns or controls a
significant interest in any entity that engages in any activity, that in either
case, competes anywhere with any activity that is similar to an activity in
which the Firm is engaged up to and including the Employee’s Date of
Termination. Notwithstanding anything in this Appendix, the Employee shall not
be considered to be in violation of this Appendix solely by reason of owning,
directly or indirectly, any stock or other securities of a Competitive
Enterprise (or comparable interest, including a voting or profit participation
interest, in any such Competitive Enterprise) if the Employee’s interest does
not exceed 5% of the outstanding capital stock of such Competitive Enterprise
(or comparable interest, including a voting or profit participation interest, in
such Competitive Enterprise). The Employee acknowledges that the Firm is engaged
in business throughout the world. Accordingly, and in view of the nature of the

 

A-1



--------------------------------------------------------------------------------

Employee’s position and responsibilities, the Employee agrees that the
provisions of this Paragraph (b) shall be applicable to each jurisdiction,
foreign country, state, possession or territory in which the Firm may be engaged
in business while the Employee is providing services to the Firm.

 

(c)    Nonsolicitation of Clients.    The Employee hereby agrees that during the
Noncompete Restriction Period, the Employee shall not, in any manner, directly
or indirectly, (i) Solicit a Client to transact business with a Competitive
Enterprise or to reduce or refrain from doing any business with the Firm, to the
extent the Employee is soliciting a Client to provide them with services the
performance of which would violate Paragraph (b) above if such services were
provided by the Employee, or (ii) interfere with or damage (or attempt to
interfere with or damage) any relationship between the Firm and a Client. For
purposes of this Agreement, the term “Solicit” means any direct or indirect
communication of any kind whatsoever, regardless of by whom initiated, inviting,
advising, persuading, encouraging or requesting any person or entity, in any
manner, to take or refrain from taking any action, and the term “Client” means
any client or prospective client of the Firm to whom the Employee provided
services, or for whom the Employee transacted business, or whose identity became
known to the Employee in connection with the Employee’s relationship with or
employment by the Firm, whether or not the Firm has been engaged by such Client
pursuant to a written agreement; provided that an entity which is not a client
of the Firm shall be considered a “prospective client” for purposes of this
sentence only if the Firm made a presentation or written proposal to such entity
during the 12-month period preceding the Date of Termination or was preparing to
make such a presentation or proposal at the time of the Date of Termination.

 

(d)    No Hire of Employees.    The Employee hereby agrees that while employed
by the Firm and thereafter until six months after the date of the Termination of
Employment for any reason (the “No Hire Restriction Period”), the Employee shall
not, directly or indirectly, for himself or on behalf of any third party at any
time in any manner, Solicit, hire, or otherwise cause any employee who is at the
associate level or above (including, without limitation, managing directors),
officer or agent of the Firm to apply for, or accept employment with, any
Competitive Enterprise, or to otherwise refrain from rendering services to the
Firm or to terminate his or her relationship, contractual or otherwise, with the
Firm, other than in response to a general advertisement or public solicitation
not directed specifically to employees of the Firm.

 

(e)    Nondisparagement.    The Employee shall not at any time (whether prior to
or following the Employee’s Termination of Employment), and shall instruct the
Employee’s spouse, domestic partner, parents, and any of their lineal
descendants (it being agreed that in any dispute between the parties regarding
whether the Employee breached such obligation to instruct, the Firm shall bear
the burden of demonstrating that the Employee breached such obligation) not to,
make any comments or statements to the press, employees of the Firm, any
individual or entity with whom the Firm has a business relationship or any other
person, if such comment or statement is disparaging to the Firm, its reputation,
any of its affiliates or any of its current or former officers, members or
directors, except for truthful statements as may be required by law.

 

(f)    Notice of Termination Required.    The Employee agrees to provide three
months’ written notice to the Firm prior to the Employee’s Termination of
Employment. The Employee hereby agrees that, if, during the three-month period
after the Employee has provided notice of termination to the Firm or prior
thereto, the Employee enters (or has entered into) a written agreement to
provide services or perform activities for a Competitive Enterprise that would
violate Paragraph (b) if performed during the Noncompete Restriction Period,
such action shall be deemed a violation of this Paragraph (f).

 

(g)    Covenants Generally.    The Employee’s covenants as set forth in this
Appendix A are referred to herein as the “Covenants.” If any of the Covenants is
finally held to be invalid, illegal or unenforceable (whether in whole or in
part), such Covenant shall be deemed modified to the extent, but only to the
extent, of such invalidity, illegality or unenforceability and the remaining
such Covenants shall not be affected thereby; provided, however, that if any of
such Covenants is finally held to be invalid, illegal or unenforceable because
it exceeds the maximum scope determined to be acceptable to permit such
provision to be enforceable, such Covenant shall be deemed to be modified to the
minimum extent necessary to modify such scope in order to

 

A-2



--------------------------------------------------------------------------------

make such provision enforceable hereunder. The Employee hereby agrees that prior
to accepting employment with any other person or entity during his period of
service with the Firm or during the Noncompete Restriction Period or the No Hire
Restriction Period, the Employee shall provide such prospective employer with
written notice of the provisions of this Agreement, with a copy of such notice
delivered no later than the date of the Employee’s commencement of such
employment with such prospective employer, to the General Counsel of the
Company. The Employee acknowledges and agrees that the terms of the Covenants:
(i) are reasonable in light of all of the circumstances, (ii) are sufficiently
limited to protect the legitimate interests of the Firm, (iii) impose no undue
hardship on the Employee and (iv) are not injurious to the public. The Employee
acknowledges and agrees that the Employee’s breach of the Covenants will cause
the Firm irreparable harm, which cannot be adequately compensated by money
damages. The Employee further acknowledges that the Covenants and notice period
requirements set forth herein shall operate independently of, and not instead
of, any other restrictive covenants or notice period requirements to which the
Employee is subject pursuant to other plans and agreements involving the Firm.

 

A-3